Title: To James Madison from Robert Gilmor and Others, 1 April 1811 (Abstract)
From: Gilmor, Robert
To: Madison, James


1 April 1811, Baltimore. “The Commerce of the United States with the River La Plata, has become very lucrative, and important, and the present ruling Power of that Country is well disposed to give greater Latitude and Freedom to it, if it should appear to be a desirable Event.” The subscribers lament the “present calamitous Situation” with respect to the European belligerents and despair of the return of free navigation so long as the war continues. They believe it worthwhile for the U.S. to “improve the present auspicious Appearances in part of our own Hemisphere” and suggest that a consul or commercial agent residing at Buenos Aires or Montevideo would be of essential service. They recommend Luis Godefroy, a merchant of Montevideo, for the position. “He not only receives Him [the American] with Hospitality & Kindness, but is his Protector against the Rapacity of corrupt Officers.… He is now in this Country, and admires, and is attached to our Form of Government.” The subscribers recommend him to the president and “solicit that He may be appointed Consul or Commercial Agent for Monte Video, Buenos Ayres, and other Ports in the River La Plata.”
